DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the biasing element is positioned between the first bearing and the flange” in claim 3, “a gasket” in claim 20, and “a single engagement surface” in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20, has the limitation of “a gasket”. When looking at the drawings there appears to be no gasket, and in the description, there is no item number used to reference a gasket. When looking at the specification the gasket is mentioned in paragraph [0037]. Also, in the specification the second bearing (68) is moved into contact with the partition wall/shelf (54) (paragraph [0008]). So, it is unclear how the second bearing (68) comes into contact with the partition wall/shelf (54) if there is a gasket between them, and based on the drawings it seems there is no gasket so that the second bearing (68) can contact the partition wall/shelf (54). 
Claim 30, has the limitation of “a single engagement surface”. A single engagement surface is not in the drawings and is only briefly mentioned in the specification in paragraph [0010], with no description of the structure or the use of the engagement. It is unclear what the single engagement surface is supposed to be besides any surface between the first bearing and the caster stem, which the caster stem has an outer perimeter surface. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 20, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, has the limitation of “the biasing element is positioned between the first bearing and the flange”. When looking at the all the figures, but more specifically at figure 4 the biasing element (78) is positioned above the first bearing (60) which is positioned above the flanges (58 and 42). So, it is unclear what the actual positioning of the elements are since the description in the specification and the drawings contradict one another. 
Claim 20, has the limitation of “a gasket”. When looking at the drawings there appears to be no gasket, and in the description, there is no item number used to reference a gasket. When looking at the specification the gasket is mentioned in paragraph [0037]. Also, in the specification the second bearing (68) is moved into contact with the partition wall/shelf (54) (paragraph [0008]). So, it is unclear how the second bearing (68) comes into contact with the partition wall/shelf (54) if there is a gasket between them, and based on the drawings it seems there is no gasket so that the second bearing (68) can contact the partition wall/shelf (54). 
Claim 30, has the limitation of “a single engagement surface”. A single engagement surface is not in the drawings and is only briefly mentioned in the specification in paragraph [0010], with no description of the structure or the use of the engagement. It is unclear what the single engagement surface is supposed to be besides any surface between the first bearing and the caster stem, which the caster stem has an outer perimeter surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-16, 19, 22-25, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Wal (US-20170340494-A1) in view of Block (US-20080115324-A1).

Regarding claim 1, Van De Wal teaches a vehicle (wheelchair 27, fig.6) comprising: a frame (chassis 29, fig.6); a drive wheel (drive wheels 33, fig.6) coupled to the frame; a caster housing (caster housing 3, figs.3-4) coupled to the frame, the caster housing including an opening (opening is disposed adjacent the spacer 17 where the catser housing 3 protrudes to separate the bearings as seen in the attached figure below, fig.4); a caster (caster wheel assembly 1, fig.6) including a caster wheel (caster wheels 35, fig.6) and a caster stem (spindle shaft 23 with fastener 21, fig.4) extending through the opening in the caster housing, the caster stem configured to rotate relative to the caster housing (spindle shaft 23 and fastener 21 are rotationally locked relative to each other and the spindle shaft 23 rotates relative to the caster housing 3, fig.4, paragraphs [0037, 0043, and 0046]); a first bearing (first bearing 11, fig.4) coupled to the caster stem; and a biasing element (resilient member 15, fig.4) coupled to the caster stem, wherein the biasing element is configured to exert a force on the first bearing (resilient member 15 applies force to friction member 13 which applies friction to the first bearing 11, fig.4, paragraph [0044]).
	Van De Wal fails to disclose a locking element coupled to the caster stem. However, Block teaches a locking element (control cam 8 with cam part 15, push rod 12, latching structure 25, locking part 26, and latching plate 24 is the locking elements, figs.2-4) coupled to the caster stem. 
Van De Wal and Block are both considered to be analogous to the claimed invention because they are in the same field of caster wheels. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Wal with the teachings of Block and replace the spindle shaft 23 and fastener 21 of Van De Wal with the control cam 8 with push rod 12, latching structure 25, locking part 26, and latching plate 24 to have caster swivel lock and wheel lock system. Doing so would allow the user to lock the swivel feature of the caster wheel, allowing the wheelchair to be pushed in a linear direction, as well as lock the rotation of the wheels to hold the wheelchair stationary. 
	

    PNG
    media_image1.png
    456
    443
    media_image1.png
    Greyscale

Regarding claim 2, Van de Wal in combination with Block, Block teaches wherein the biasing element is positioned between the first bearing and the locking element (the spring 20 of Block is equivalent to the resilient member 15 of Van De Wal, so the resilient member 15 of Van de Wal would be positioned between the first bearing 11 and the control cam 8, fig.4 of Van De Wal, fig.2 of Block).

Regarding claim 3 as best understood based on the 35 U.S.C 112(b) issue mentioned above, Van de Wal in combination with Block, Van De Wal teaches wherein the caster stem includes a flange (flange 9a, fig.4) and the biasing element is positioned between the first bearing and the flange (resilient member 15 is positioned between the flange 9a and the first bearing 11, fig.4).

Regarding claim 4, Van de Wal in combination with Block, Van De Wal teaches wherein the biasing element is positioned between the first bearing and the caster housing (the resilient member 15 is positioned between the top of the caster housing 3 and the first bearing 11, fig.4).

Regarding claim 5, Van de Wal in combination with Block, Van De Wal teaches wherein the biasing element is one of a plurality of biasing elements (resilient member 15 is a plurality of wave washers stacked one on top of another, figs.3-4, paragraph [0039]).

Regarding claim 8, Van de Wal in combination with Block, Van De Wal teaches wherein the first bearing includes a first race (outer bearing race 11a, fig.4, paragraph [0045]), a second race (inner bearing race 11b, fig.4, paragraph [0045]), and a bearing element (bearing element between the outer race 11a and inner race 11b as seen in figure 4, paragraph [0045]) between the first race and the second race.

Regarding claim 9, Van de Wal in combination with Block, Van De Wal teaches wherein at least two of the first race, the second race, and the bearing element rotate as the caster stem rotates relative to the caster housing (the inner bearing race 11b and the bearings rotate relative to the caster housing 3 as they rotate with the spindle shaft 23, fig.4, paragraph [0045]).

Regarding claim 10, Van de Wal in combination with Block, Van De Wal teaches wherein at least one of the first race, the second race, and the bearing element are rotationally fixed relative to the caster housing as the caster stem rotates relative to the caster housing (outer bearing race 11a is fixed to the caster housing 3, fig.4, paragraph [0048], lines 8-11).

Regarding claim 12, Van de Wal in combination with Block teaches wherein the first bearing is axially moveable relative to the caster stem (the first bearing 11 of Van De Wal can move axially relative to the push rod 12 of Block since the push rod 12 can move in an up-down vertical action relative to the first bearing 11 when added to Van De Wal, figs.2-4 of Block and fig.4 of Van De Wal).

Regarding claim 13, Van de Wal in combination with Block, Van De Wal teaches wherein the caster housing defines a chamber (chamber is the volume inside the caster housing 3 above the spacer 17 as seen in the figure attached above, fig.4) and wherein the locking element (control cam 8 of Block is inside an upper chamber as seen in figure 2, and when added to Van De Wal would be positioned in the upper chamber as seen in the attached figure above) and the biasing element are within the chamber (resilient member 15 is inside the chamber as seen in the attached figure above, fig.4).

Regarding claim 14, Van de Wal in combination with Block, Van De Wal teaches wherein the first bearing is within the chamber (first bearing 11 is inside the chamber as seen in the attached figure above, fig.4).

Regarding claim 15, Van de Wal in combination with Block, Van De Wal teaches wherein the caster stem extends through the opening into the chamber (spindle shaft 23 extends through the opening into the chamber as seen in the attached figure above, fig.4).

Regarding claim 16, Van de Wal in combination with Block, Van De Wal teaches further comprising: a second bearing (second bearing 19, fig.4) coupled to the caster stem.

Regarding claim 19, Van de Wal in combination with Block, Van De Wal teaches wherein the first bearing is positioned on a first side of the opening in the caster housing (first bearing 11 is position on the top side of the opening as seen in the attached figure above, fig.4) and the second bearing is positioned on a second side of the opening in the caster housing opposite the first side (second bearing is positioned on a bottom side of the opening as seen in the attached figure above, fig.4).

Regarding claim 22, Van de Wal in combination with Block, Block teaches wherein the locking element prevents movement of the caster stem along a longitudinal axis of the caster stem (the rotation of control cam 8 as seen fig.3 causes pushed rod 12 to displace vertically and the latching plate 24 with latching structure 25 go into the recesses 28 of locking part 26 which prevents the push rod 12 from rotation, fig.3) while allowing rotation of the caster stem about the longitudinal axis (when the control cam is in the position as seen in figure 2 allows the push rod 12 to rotate).

Regarding claim 23, Van de Wal in combination with Block, Block teaches wherein the locking element threadedly engages the caster stem (control cam 8 is coupled to cam part 15 which threadedly engages the push rod 12 through external threads 16 and internal threads 17, fig.2).

Regarding claim 24, Van de Wal in combination with Block, Block teaches wherein the locking element is at least temporarily rotationally fixed relative to the caster stem (when the control cam 8 is in the position as seen in figure 3 it is temporarily rotational fixed as the mating cam 22 is in the control hollow 23 making it temporarily fixed until a force is applied, it is also fixed relative to the push rod 12 since in this position the push rod 12 is not able to swivel because of the locking part 26 and latch plate 24 being mated, fig.3).

Regarding claim 25, Van de Wal in combination with Block, Block teaches wherein the locking element is transitionable from an unlocked condition (unlocked position as seen in fig.2, paragraph [0014]) to a locked condition (locked position as seen in fig.3, paragraph [0015]), wherein the locking element is rotatable relative to the caster stem in the unlocked condition (the control cam 8 and the push rod 12 can rotate relative to one another in figure 2) and is rotationally fixed relative to the caster stem in the locked condition (when the control cam 8 is in the position as seen in figure 3 it is temporarily rotational fixed as the mating cam 22 is in the control hollow 23 making it temporarily fixed until a force is applied, it is also fixed relative to the push rod 12 since in this position the push rod 12 is not able to swivel because of the locking part 26 and latch plate 24 being mated, fig.3).

Regarding claim 27, Van de Wal in combination with Block, Van De Wal teaches further comprising: a motor (motor connected to drive wheels 33, fig.6, paragraph [0050]) coupled to the drive wheel, the motor configured to rotate the drive wheel (motor rotates the drive wheels 33, fig.6, paragraph [0050]).

Regarding claim 28, Van de Wal in combination with Block, Van De Wal teaches further comprising: a bushing (spacer 17, fig.4) coupled to the caster stem, the bushing extending at least partially into the opening (spacer 17 is inside the opening as seen in the attached figure above, fig.4).

Regarding claim 29, Van de Wal in combination with Block, Van De Wal teaches wherein the vehicle comprises a wheelchair (wheelchair 27, fig.6).

Regarding claim 31, Van de Wal in combination with Block, Van De Wal teaches wherein the first bearing comprises at least one of a radially disposed bearing element and an angularly disposed bearing element (first bearing 11 is radially disposed, figs.3-4).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Wal (US-20170340494-A1) in view of Block (US-20080115324-A1), in further view of Nakayama (US-20190093690-A1).

Regarding claim 6, Van de Wal in combination with Block teaches the vehicle of claim 1, and Van De Wal teaches wherein the biasing element comprises one or more wave disc springs (resilient member 15 is a plurality of wave springs, fig.3, paragraph [0039]).
However, Nakayama teaches biasing element comprises one or more coned disc springs (springs 11c are coned disc springs, fig.4, paragraph [0041]).
Van De Wal and Nakayama are both considered to be analogous to the claimed invention because they are in the same field of cart wheels. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Wal with the teachings of Nakayama and simply substitute the stacked wave disc springs (15) of Van De Wal with stacked coned disc springs as taught by Nakayama. Wave disc springs and coned disc springs are obvious variants of each other known in the art, and having coned disc springs are known in the art to be able to function in the same wave as wave springs of dampening vibrations and axial displacement under a load. 

Regarding claim 7, Van de Wal in combination with Block and Nakayama, Nakayama teaches wherein the one or more coned disc springs includes a first coned disc spring and a second coned disc spring (there are multiple coned disc spring 11c as seen in figures 4-5), wherein an outer portion of the first coned disc spring engages an outer portion of the second coned disc spring (the outer edges of the coned disc springs 11c are touching at their outer edges to form a point as seen in figures 4-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Wal (US-20170340494-A1) in view of Block (US-20080115324-A1), in further view of Harrison (US-20210145669-A1).

Regarding claim 11, Van De Wal in combination with Block teaches the vehicle of claim 1, but fails to teach wherein the first bearing comprises a thrust bearing.
	However, Harrison teaches a bearing comprises a thrust bearing (thrust bearing 26, fig.3, paragraph [0102])
Van De Wal and Harrison are both considered to be analogous to the claimed invention because they are in the same field of casters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Wal with the teachings of Harrison and have the bearing (11) of Van De Wal be a thrust bearing as taught by Harrison. Doing so is a simple substitution known in the art and thrust bearings are known to have a low friction an be able to have a high load capacity. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Wal (US-20170340494-A1) in view of Block (US-20080115324-A1), in further view of Parikh (US-11192399-B2).

Regarding claim 21, Van de Wal in combination with Block teach the vehicle of claim 16, but fail to teach wherein the second bearing comprises a tapered roller bearing.
	However, Parikh teaches a second bearing comprises a tapered roller bearing (tapered rollers 48, fig.5).
Van De Wal and Parikh are both considered to be analogous to the claimed invention because they are in the same field of casters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van De Wal with the teachings of Parikh and have the bearing (19) or Van De Wal be a tapered roller bearing as taught by Parikh. Doing so would be a simple substitution known in the art, as a tapered roller bearing is known in the art to have low friction and enhanced reliability and are separable making them interchangeable.	

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Wal (US-20170340494-A1) in view of Block (US-20080115324-A1), in further view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 26, Van de Wal in combination with Block, Block teaches wherein the locking element is transitioned from the unlocked condition to the locked condition by applying a torque force (torque to the control cam 8 is applied by the rotation of control-lever shank 11 to move the control cam 8 between the unlocked and locked positions, fig.3, paragraph [0032]). 
Block fails to teach the torque force of about 10 foot pounds to about 60 foot pounds. However, those having ordinary skill in the art would understand that it would have been obvious to have the torque force between 10 foot pounds to about 60 foot pounds, since the operator manually moves the lever shank (11) and any heavier than 60 foot pounds would be unreasonable for a user to easily move and any lighter than 10 foot pounds the lever could be accidently bumped and moved to easily. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 20 and 30, due to the extent of indefiniteness in some of the claims, a definite interpretation of some of the claims cannot be ascertained, and as such, any prior art rejection(s) would be inapplicable. This is not necessarily an indication that these claims contain allowable subject matter. Though no prior art rejection(s) are presented in the current action, please note that pertinent references have been cited.
	

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 depends upon claim 16 which is rejected, but claim 17 has the limitation of “wherein activation of the locking element moves the second bearing into contact with a partition wall defining a portion of the recess”. Block teaches the locking element movement in a vertical direction as a control cam (8) with push pin (12) having a latching plate (24) that engages a locking part (26) on the caster housing (figs.2-4). Van De Wal teaches the second bearing (19) which is disposed at a bottom of the caster housing (3, fig.4). The second bearing (19) of Van De Wal is coupled to the inside of the caster housing (3) as seen in figure 4. There would be no reason to have the second bearing (19) of Van De Wal move because of the locking element of Block since the locking is done by the control cam (8) moving the push rod (12) to have the latching plate (24) engage the locking part (26). The bearing in Block is disposed above the latching plate and the locking part and does not move as seen in figures 2-4. For the above reason, claim 17 has allowable subject matter.  
Claim 18 depends upon claim 17 giving it the same allowable subject matter as discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long (US-11292294-B1) teaches zero-turn-radius riding mower caster wheel stabilizer. Van de Wal (US-10092465-B2) teaches caster wheel assembly and wheelchair comprising the same. Tsai (US-9139044-B1) teaches caster braking and stopping rotating simultaneously. Hsieh (US-9126455-B1) teaches directional lock with release for a pivoting caster. Weis (US-20160089932-A1) teaches mobile component having a roller bearing unit. Frolik (US-20110120815-A1) teaches braking system for patient support. Milbredt (US-6584641-B1) teaches brake and steering lock for caster. Aoki (US-5503416-A) teaches caster wheel with tapered roller bearings. Lin (US-20120255141-A1) teaches caster assembly with locking assembly. McCord (US-6588059-B1) teaches snap-fit plastic caster with thrust bearings. Finch (US-5809612-A) teaches ant-shimmy caster wheel mounting. DE-20218777-U1 teaches caster wheel with bearings and lock assembly. Vetter (DE-4412603-A1) teaches a swivel roller with bearings with brake and lock assembly. DE-102017101830-A1 teaches a caster wheel locking system. Schroeder (DE-10256626-A1) teaches caster wheel with bearings and lock assembly. Yamazaki (JP-61024602-A) teaches vibration isolator for wheels having coned disc springs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618     

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618